Per. Curiam :
By agreement of counsel filed, the issue here is narrowed down to the single question, whether “ the legacy given to the said John S. Goe by the said testatrix, is attachable by appellant in the hands of her executor.”
The will of Catharine Goe, the testatrix, contains the following clause:
“ It is my distinct will and desire that none of the effects, real, personal or mixed, as above devised and bequeathed to my children, orto either of them, can be seized upon or levied upon for any debt or claim whatsoever against my husband, Henry B. Goe, ór against any one of my said children.”
This attachment was laid upon the fund in the hands of the executor. In Beck’s Est., 133 Pa. 51, the gifts to Elizabeth Beck were given to her “ expressly upon condition that they shall not be liable to be attached or seized for the debts or moneys which said Elizabeth Beck may owe at the time of my decease, but that the whole amount of her share shall be paid directly to said Elizabeth Beck by my executor, without diminution for the payment of her said indebtedness.” In that case, we held that the money was not attachable in the hands of the executor, and that the clause in the will protected it in its transit from the executor to the legatee. While the clause above cited differs somewhat from the will of Catharine Goe, we think the legal effect is the same. The testatrix has declared emphatically that the legacies to her children shall not be seized or levied upon for debt. She had a right to protect her estate against creditors of the children. She could have so protected it, even after they came into the beneficial enjoyment of it. She does not do this. She merely protects it in transit. After it reaches *434the hands of the children, it becomes their property absolutely, and liable to all the incidents of property, among which is that of execution and attachment. We tbink the case is ruled by Beck’s Estate.
The decree is affirmed, and the appeal dismissed at the costs of the appellant.